EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Chen Le on 8/8/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to amendments submitted on 04/25/2022 and subsequent examiner's amendment agreed on 8/8/2022.
Information Disclosure Statement
3.  1The information disclosure statement(s) (IDS) submitted on 06/17/2022 is compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-2, 6-10 and 14-17 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Hirata et al. (US 20100195784 A1) and Yu (US 5923173 A), NARASKO (JP 2011069784 A), KOSEKI et al. (JP 2009058498 A) are the closest prior art disclosed.
However, regarding method claims 1 and its corresponding system apparatus claim 9 the prior arts disclosed above do not teach or fairly suggest alone or in combination “perform angle correction on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage, wherein the first commutation voltage is a commutation voltage for triggering a rising edge, and the second commutation voltage is a commutation voltage for triggering a falling edge; wherein the processor is configured to: determine a rising edge of the logic level according to the first commutation voltage, wherein when the analog voltage is in a rising region, a logic level corresponding to a part of the analog voltage greater than the first commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the first commutation voltage is set to a low level; and determine a falling edge of the logic level according to the second commutation voltage, wherein when the analog voltage is in a falling region, a logic level corresponding to a part of the analog voltage greater than the second commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the second commutation voltage is set to a low level.”.

New Set of Amended claims (Examiner Amendment)
7.	The Claims have been amended as follow:

1. (Currently amended) A method for detecting a logic level of a rotor of a motor, comprising:
obtaining an analog voltage, through a method of analog sampling, output by a position sensor for a winding of the motor, wherein the analog voltage is a continuous voltage;
setting a first commutation voltage and a second commutation voltage;
converting the analog voltage into a logic level according to the first commutation voltage and the second commutation voltage; and
performing angle correction on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage,
wherein the first commutation voltage is a commutation voltage for triggering a rising edge, and the second commutation voltage is a commutation voltage for triggering a falling edge;
wherein the converting the analog voltage into a logic level according to the first commutation voltage and the second commutation voltage comprises:
determining a rising edge of the logic level according to the first commutation voltage, wherein when the analog voltage is in a rising region, a logic level corresponding to a part of the analog voltage greater than the first commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the first commutation voltage is set to a low level; and
determining a falling edge of the logic level according to the second commutation voltage, wherein when the analog voltage is in a falling region, a logic level corresponding to a part of the analog voltage greater than the second commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the second commutation voltage is set to a low level.

2. (Previously presented) The method for detecting a logic level of a rotor of a motor according to claim 1, wherein the obtaining an analog voltage, through a method of analog sampling, output by a position sensor for a winding of the motor comprises:
analog sampling voltage signals output by a Hall sensor as the analog voltage, 
wherein the position sensor is the Hall sensor.

3-5. (Cancelled) 

6. (Original) The method for detecting a logic level of a rotor of a motor according to claim 1, wherein the second commutation voltage is equal to a power supply voltage.

7. (Original) The method for detecting a logic level of a rotor of a motor according to claim 1, wherein the performing angle correction on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage comprises:
setting an angle corresponding to a falling edge of the logic level to 0°; and
advancing an angle corresponding to a rising edge of the logic level by 180°-X,
wherein the X is the first angle corresponding to the first commutation voltage.

8. (Original) The method for detecting a logic level of a rotor of a motor according to claim 1, further comprising: 
energizing the winding of the motor according to a corrected logic level.

9. (Currently amended) A system for detecting a logic level of a rotor of a motor, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
obtain an analog voltage, through a method of analog sampling, output by a position sensor for a winding of the motor, wherein the analog voltage is a continuous voltage;
set a first commutation voltage and a second commutation voltage;
converting the analog voltage into a logic level according to the first commutation voltage and the second commutation voltage; and
perform angle correction on the logic level according to a first angle corresponding to the first commutation voltage and a second angle corresponding to the second commutation voltage,
wherein the first commutation voltage is a commutation voltage for triggering a rising edge, and the second commutation voltage is a commutation voltage for triggering a falling edge;
wherein the processor is configured to:
determine a rising edge of the logic level according to the first commutation voltage, wherein when the analog voltage is in a rising region, a logic level corresponding to a part of the analog voltage greater than the first commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the first commutation voltage is set to a low level; and
determine a falling edge of the logic level according to the second commutation voltage, wherein when the analog voltage is in a falling region, a logic level corresponding to a part of the analog voltage greater than the second commutation voltage is set to a high level, and a logic level corresponding to a part of the analog voltage less than the second commutation voltage is set to a low level.

10. (Original) The system for detecting a logic level of a rotor of a motor according to claim 9, wherein the processor is configured to: analog sample voltage signals output by a Hall sensor as the analog voltage,
wherein the position sensor is the Hall sensor.

11-13. (Cancelled)

14. (Original) The system for detecting a logic level of a rotor of a motor according to claim 9, wherein the second commutation voltage is equal to a power supply voltage.

15. (Original) The system for detecting a logic level of a rotor of a motor according to claim 9, wherein the processor is configured to:
set an angle corresponding to a falling edge of the logic level to 0°; and
advance an angle corresponding to a rising edge of the logic level by 180°-X,
wherein the X is the first angle corresponding to the first commutation voltage.

16. (Original) The system for detecting a logic level of a rotor of a motor according to claim 9, wherein the processor is further configured to: energize the winding of the motor according to a corrected logic level.

17. (Original) A motor, comprising the system for detecting a logic level of a rotor of a motor according to claim 9.

Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846